Case 6:20-cv-01602-PGB-GJK Document 41 Filed 08/13/21 Page 1 of 2 PageID 228




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION


JSONIN DILLEY,

                  Plaintiff,

v.                                        Case No: 6:20-cv-1602-PGB-GJK

PRISONER TRANSPORTATION
SERVICES, INC., PTS OF
AMERICA, LLC, BREVARD
EXTRADITIONS, LLC, US
CORRECTIONS LLC and JOHN
DOES 1-4,

                  Defendants.
                                   /

                                   ORDER

      This cause comes before the Court on the Defendants’ Unopposed Motion

To Extend the Mediation Deadline to October 31, 2021 (Doc. 40 (the “Motion”)),

filed August 10, 2021. The Court construes this Motion as a motion to amend the

Case Management and Scheduling Order (“CMSO”) deadlines. As both parties

have engaged in good faith and the Court is satisfied all other requirements are

met, this Motion is GRANTED. The Clerk of Court is DIRECTED to extend the

mediation deadline in the CMSO to October 31, 2021.

      DONE AND ORDERED in Orlando, Florida on August 13, 2021.
Case 6:20-cv-01602-PGB-GJK Document 41 Filed 08/13/21 Page 2 of 2 PageID 229




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
